EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 CALGARY, ALBERTA – MARCH 6, 2014 – FOR IMMEDIATE RELEASE Commenting on fourth quarter and year end results, Steve Laut, President of Canadian Natural stated, "2013 was a solid year for Canadian Natural as we achieved significant progress in our transition to longer life, low decline assets. We achieved record cash flow of approximately $7.5 billion in 2013 and we grew our total liquids production by 6% to approximately 478,000 barrels per day, with total production of 671,162 barrels of oil equivalent per day. Additionally, we increased total Company Gross proved plus probable reserves to 7.99 billion BOE, replacing 143% of production, with a proved plus probable reserve life index of approximately 35 years. During 2013, Canadian Natural continued to effectively execute our strategy to transform our asset base to longer life, low decline production. The Kirby South SAGD project achieved first steam injection ahead of schedule and on budget during the third quarter of 2013. Production is targeted to ramp up to 40,000 barrels per day of crude oil by the end of 2014. This is an important step in the development of our in situ oil sands reserves. Expansion of Horizon to 250,000 barrels per day is tracking 10% below cost estimates, with Phase 2A targeted to add 12,000 barrels per day of additional SCO production capacity in 2014, ahead of the original 2015 plan. Horizon also achieved a step change in reliability this year as a result of several initiatives including the successful completion of the first major planned turnaround. Horizon averaged over 100,000 barrels per day of high quality synthetic crude oil during 2013, an increase of 17% over the 2012 average volumes and within the original 2013 budgeted guidance. In 2013 production growth was solid, driving our record cash flow. The facilities at our leading edge Pelican Lake polymer flood were expanded in 2013 and associated crude oil production increased 12% year over year. Canadian Natural had 7% production growth in North American light crude oil and NGLs and 9% production growth in primary heavy crude oil in 2013 over 2012. We maintain an enviable position with our vast and balanced asset base; and we target all aspects of the business to generate free cash flow while maximizing returns to our shareholders.” Canadian Natural’s Chief Financial Officer, Corey Bieber, continued, “Our record cash flow of approximately $7.5 billion was due to strong operating performance overall and a healthy price environment, which contributed to a 24% increase in cash flow over the comparable period in 2012. We exited the year with a strong balance sheet, with debt to book capitalization of 27% and debt to EBITDA of 1.1 times. As a result of the Company’s continued strength and successful execution of our proven effective strategy, the Company’s Board of Directors, as part of its annual review of dividend payment levels concurrently with the approval of the Company’s year-end financial statements, have increased the quarterly dividend to $0.225 per share. This increase is in addition to the aggregate quarterly dividend increase of 90% announced during 2013. In addition, as part of our Normal Course Issuer Bid in 2013, we purchased 10.2 million common shares for cancellation. Our balance sheet allows us the flexibility to continue to develop the assets with the highest returns while we generate substantial and growing free cash flow which can be allocated to resource development, sustainable dividends, share purchases, opportunistic acquisitions, and debt repayment.” QUARTERLY AND ANNUAL HIGHLIGHTS Three Months Ended Year Ended ($ Millions, except per common share amounts) Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. Annual § Total overall production for the year averaged 671,162 BOE/d representing an increase of 3% from 2012.Canadian Natural’s production volumes were driven by greater reliability of Horizon Oil Sands (“Horizon”) operations, successful light and primary heavy crude oil drilling programs and strong production at Pelican Lake, and offset by planned production declines in natural gas. § Total crude oil and NGLs production for the year averaged 478,240 bbl/d, an increase of 6% from 2012. Crude oil production increased in 2013 as follows: · 17% annual increase in Horizon production, · 12% annual increase in Pelican Lake production, · 9% annual increase in primary heavy crude oil production, and, · 7% annual increase in North America light crude oil and NGLs production. § Total natural gas production for the year averaged 1,158 MMcf/d and was minimized to a 5% decrease from 2012 due to liquids-rich natural gas development at Septimus and minor acquisitions throughout the year. The decrease reflects expected production declines and Canadian Natural’s strategic decision to allocate capital to higher return crude oil projects. § Canadian Natural realized record cash flow from operations in 2013 of approximately $7.5 billion. This is a 24% increase in cash flow compared to approximately $6.0 billion in 2012. The increase in cash flow was primarily due to higher overall crude oil volumes and higher realized synthetic crude oil (“SCO”) and natural gas prices. 2 Canadian Natural Resources Limited § Adjusted net earnings from operations increased to $2.4 billion in 2013 compared to $1.6 billion in 2012. Changes in adjusted net earnings reflect the changes in cash flow from operations partially offset by higher depletion, depreciation and amortization (“DD&A”) expense. § Canadian Natural’s crude oil and natural gas reserves were reviewed and evaluated by Independent Qualified Reserves Evaluators. The following highlights are based on the Company’s reserves using forecast prices and costs as at December 31, 2013: · North America E&P Company Gross proved crude oil, bitumen and NGLs reserves increased 8% to 1.89 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.16 Tcf. Total proved BOE increased 7% to 2.58 billion barrels, with a reserve replacement ratio of 188%. · North America E&P Company Gross proved plus probable crude oil, bitumen and NGLs reserves increased 4% to 3.21 billion barrels. Company Gross proved plus probable natural gas reserves increased 6% to 5.88 Tcf.Total proved plus probable BOE increased 4% to 4.19 billion barrels, with a reserve replacement ratio of 191%. · Thermal oil sands (bitumen) Company Gross proved reserves increased 9% to 1.16 billion barrels primarily due to category transfers from probable undeveloped to proved undeveloped at Kirby North and new proved undeveloped additions at Primrose and Wolf Lake. Proved reserve additions and revisions were 126 million barrels. Total proved plus probable bitumen reserves increased 2% to 2.17 billion barrels. · Canadian Natural total Company Gross proved crude oil, SCO, bitumen and NGLs reserves increased 2% to 4.42 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.31 Tcf. Total proved reserves increased 2% to 5.14 billion BOE, resulting in a reserve life index of 22.8 years. · Canadian Natural total Company Gross proved reserves increased by 364 million BOE through additions and revisions, resulting in a proved reserve replacement ratio of 149%. · Canadian Natural total Company Gross proved plus probable crude oil, SCO, bitumen and NGLs reserves increased 1% to 6.97 billion barrels.Company Gross proved plus probable natural gas reserves increased 6% to 6.11 Tcf.Total proved plus probable reserves increased 1% to 7.99 billion BOE resulting in a reserve life index of 35.4 years. · Canadian Natural total Company Gross proved plus probable reserves increased by 350 million BOE through additions and revisions, resulting in a proved plus probable reserve replacement ratio of 143%. § Total net exploration and production reserve replacement expenditures totaled approximately $4.24 billion in 2013, including acquisitions and excluding Horizon. Horizon project capital (including capitalized interest, share-based compensation and other) totaled approximately $2.21 billion and sustaining and turnaround capital totaled approximately $378 million. § Subsequent to Q4/13, the Company announced an agreement to acquire certain Canadian assets of Devon Canada (“Devon Assets”) for total cash consideration of approximately $3.125 billion, effective January 1, 2014, with a targeted closing date of April 1, 2014. The Devon Assets are all located in Western Canada in areas adjacent or proximal to Canadian Natural’s current operations and are high quality, concentrated liquids-rich natural gas weighted assets, with additional light crude oil exposure. Devon Assets also include associated key strategic facilities, a royalty revenue stream and undeveloped land. The acquired Company Gross proved reserves, excluding the royalty land position, are 272.2 million BOE, as evaluated by an Independent Qualified Reserves Evaluator retained by Devon, as at December 31, 2013 using forecast prices and costs. Fourth Quarter § Total crude oil and NGLs production was 478,038 bbl/d for Q4/13. Q4/13 crude oil and NGLs production volumes increased 2% from Q4/12 largely as a result of safe, steady and reliable production at Horizon, production growth at Pelican Lake and increased NGLs production. Q4/13 crude oil and NGLs production volumes decreased 6% from Q3/13 as a result of lower thermal production, as expected, and lower primary heavy crude oil production. This decrease was primarily due to the strategic temporary reduction of primary heavy crude oil production in response to wider WCS heavy differentials and the impact on primary heavy crude oil production volumes at Woodenhouse due to the temporary loss of a third party fuel gas pipeline. § Total natural gas production was 1,195 MMcf/d in Q4/13, an increase of 5% and 3% from Q4/12 and Q3/13 respectively. The increase in production is largely due to the concentrated liquids-rich Montney natural gas drilling program at Septimus, as well as minor property acquisitions. § Canadian Natural generated quarterly cash flow from operations of $1.78 billion compared with $1.55 billion in Q4/12 and $2.45 billion in Q3/13. The increase in cash flow from Q4/12 was due to higher SCO sales volumes, higher crude oil and NGLs sales volumes in Offshore Africa, and the impact of a weaker Canadian dollar relative to the US dollar, partially offset by lower North America crude oil and NGLs sales volumes. The decrease in cash flow Canadian Natural Resources Limited 3 from Q3/13 was due to lower realized SCO and North America crude oil and NGLs prices and expected lower crude oil and NGLs sales volumes in North America. These factors were partially offset by higher crude oil and NGLs sales volumes in Offshore Africa. § Adjusted net earnings from operations for Q4/13 were $563 million, compared to adjusted net earnings of $359 million in Q4/12 and $1,009 million Q3/13. Changes in adjusted net earnings reflect the changes in cash flow from operations. Operational and Financial § In 2013 North America light oil and NGLs production volumes increased 7% from 2012. · The plant expansion at Septimus, the Company’s premium liquids-rich natural gas Montney play, was completed during Q3/13. During the first week of September 2013, the newly expanded gas plant reached its production capacity of 125 MMcf/d and approximately 12,200 bbl/d of liquids with the completion of new wells. With high liquids yields and low operating costs of approximately $0.22/Mcfe, Septimus continues to generate excellent returns and significant free cash flow while maximizing the utilization of the plant capacity. · In Q3/13, Canadian Natural completed the acquisition of Barrick Energy Inc. for approximately $173 million. The production and undeveloped land base is complementary to Canadian Natural’s existing assets and is concentrated in light oil weighted assets with strong netbacks and a long reserve life. This acquisition addedapproximately 4,200 bbl/d of light crude oil and NGLs and 4 MMcf/d of natural gas production. These assets have been integrated into the Company’s operations and optimization opportunities are underway. § Canadian Natural’s primary heavy crude oil continued to provide strong netbacks and amongst the highest returns on capital in the Company’s portfolio of diverse and balanced assets. Primary heavy crude oil operations achieved annual production volumes of approximately 136,000 bbl/d, representing an average annual production growth of 9% over 2012. The Q4/13 primary heavy crude oil production volumes were approximately 135,000 bbl/d, a 3% increase from Q4/12 and a 4% decrease from Q3/13 levels. The decrease in production levels from the previous quarter was largely due to the strategic temporary reduction of production levels by approximately 10,500 bbl/d of primary heavy crude oil production volumes for approximately 30 days in response to wider WCS heavy differentials. § WCS differentials to WTI widened to 40% in December. To partially mitigate the cash flow impact from temporarily wider differentials, the Company strategically curtailed production levels by approximately 10,500 bbl/d of primary heavy crude oil production volumes for approximately 30 days. Primary heavy crude oil production volumes were deferred to January and February, when differentials narrowed to 31% and 19% respectively. § Pelican Lake achieved record quarterly crude oil production of approximately 46,000 bbl/d in Q4/13, a 27% increase from Q4/12 and a 1% increase from Q3/13 levels. This is the fourth consecutive quarter of production increases, which reflects Canadian Natural’s continued success in implementing polymer flooding technology at this property. Pelican Lake’s industry leading operating costs of $9.25/bbl in Q4/13 represent a 28% decrease from Q4/12 levels. The increasing polymer flood production response combined with continued optimization and effective and efficient operations have driven cost improvements, resulting in increasing free cash flow generation. § Kirby South, a 100% owned and operated SAGD project, was completed during Q3/13, on budget, at a cost of approximately $30,000 per flowing barrel. At the end of Q4/13, steam was being circulated in 36 well pairs on 6 pads to initiate the SAGD process. Subsequent to Q4/13, 15 well pairs have been converted to SAGD production as planned. The wells at Kirby South are responding as expected and production is targeted to grow to 40,000 bbl/d in Q4/14. All evaporators, steam generators and oil treating vessels are in service and the first shipment of crude oil produced was delivered during Q4/13 with production averaging 1,500 bbl/d for the quarter. Production ramp up continues as expected, with current production of approximately 7,000 bbl/d. § Horizon achieved strong and reliable operating performance for all of 2013. Horizon SCO production averaged approximately 112,000 bbl/d in the second half of 2013 upon the completion of the first major turnaround. The Q4/13 production volumes of 112,273 bbl/d represent a 35% increase from Q4/12 levels, indicating a step change in safe, steady and reliable production at Horizon. Canadian Natural expects continued strong operating performance, and for the first two months of 2014 production has averaged approximately 111,000 bbl/d. Horizon production is targeted to increase by 11% in 2014 from 2013 levels as a result of the continued focus on effective and efficient operations. 4 Canadian Natural Resources Limited § During 2013, the Company disposed of a 50% interest in its exploration right in South Africa, for a net cash consideration of US$255 million, including a recovery of US$14 million of past incurred costs, resulting in an after-tax gain on sale of exploration and evaluation property of $166 million. In the event that a commercial crude oil or natural gas discovery occurs on this exploration right, resulting in the exploration right being converted into a production right, an additional cash payment would be due to the Company at such time, amounting to US$450 million for a commercial crude oil discovery and US$120 million for a commercial natural gas discovery. Long lead equipment has been ordered and the operator is targeting to drill the first exploration well in Q3/14. § For the year ended December 31, 2013, Canadian Natural purchased for cancellation under its Normal Course Issuer Bid 10,164,800 common shares at a weighted average price of $31.46 per common share. Subsequent to December 31, 2013, to date in 2014 the Company has purchased for cancellation 1,475,000 common shares at a weighted average price of $35.85 per common share. § As a result of the Company’s continued strength and successful execution of its proven and effective strategy, Canadian Natural’s Board of Directors has increased the quarterly cash dividend on common shares to C$0.225 per share payable on April 1, 2014. This increase is in addition to the aggregate quarterly dividend increase of 90% announced during 2013 and represents a 13% increase over the previous quarterly dividend. This is the fourteenth consecutive year of dividend increases since the Company first paid a dividend in 2001, and a compound annual growth rate of 34% from 2009 when Horizon first commenced production. This dividend reflects the continued strong operational results of the Company and the successful execution to date on the thermal development program and Horizon Phase 2/3 development, both in terms of construction accomplished and cost performance to date and the amount of future contracts that have been awarded. OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where the Company owns a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning and operating associated infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Furthermore, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen and SCO (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Activity by core region Net unproved property as at Dec 31, 2013 (thousands of net acres)(1) Drilling activity year ended Dec 31, 2013 (net wells)(2) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Thermal In Situ Oil Sands Oil Sands Mining and Upgrading 59 North Sea Offshore Africa Unproved property refers to a property or part of a property to which no reserves have been specifically attributed. Drilling activity includes stratigraphic test and service wells. Canadian Natural Resources Limited 5 Drilling activity (number of wells) Year Ended Dec 31 Gross Net Gross Net Crude oil Natural gas 60 44 42 35 Dry 31 30 34 33 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 97% 97% North America Exploration and Production Crude oil and NGLs – excluding Thermal In Situ Oil Sands Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 97% 98% 93% 97% 97% § North America crude oil and NGLs production averaged 247,196 bbl/d for the year, an increase of 9% from 2012 levels. The increase was largely driven by successful light and primary heavy crude oil drilling programs, strong performance at Pelican Lake and acquisitions. § North America crude oil and NGLs production for Q4/13 was 254,162 bbl/d. Q4/13 crude oil and NGLs production volumes increased 10% from Q4/12 as a result of strong performance in light oil, NGLs, Pelican Lake and primary heavy crude oil production. Crude oil and NGLs production volumes decreased 1% from Q3/13 levels, as a result of the strategic temporary reduction of approximately 10,500 bbl/d of primary heavy crude oil production volumes for approximately 30 days in response to wider WCS heavy differentials. § Woodenhouse returned to full production rates upon the restoration of third party fuel gas supply on November 21, 2013, with December primary heavy crude oil production volumes approaching 16,000 bbl/d. Fuel gas supply to the Woodenhouse operation was interrupted for a period of time as a result of a third party fuel pipeline issue which resulted in a reduction of production volumes by approximately 1,200 bbl/d, on average, during Q4/13, as the Company had to acquire an alternative fuel source to substantially mitigate the disruption. § Canadian Natural drilled 259 net primary heavy crude oil wells in Q4/13, completing an effective and efficient annual drilling program of 859 net primary heavy crude oil wells during 2013. The Company will continue the drilling program in 2014, leveraging drilling efficiencies, with the target to drill 898 net primary heavy crude oil wells. Canadian Natural’s primary heavy crude oil continues to provide strong netbacks and a high return on capital in the Company’s portfolio of diverse and balanced assets. § Pelican Lake achieved record quarterly heavy crude oil production of approximately 46,000 bbl/d in Q4/13, a 27% increase from Q4/12 and a 1% increase from Q3/13 levels. This is the fourth consecutive quarter of production increases, which reflects Canadian Natural’s continued success in implementing polymer flooding technology at this property. Twelve net horizontal production wells were drilled during the quarter and 17 net horizontal production wells are targeted to be drilled in 2014. Pelican Lake’s industry leading operating costs of $9.25/bbl in Q4/13 represent a 28% decrease in operating costs from Q4/12. The increasing polymer flood production response combined with continued optimization and effective and efficient operations have driven cost improvements, resulting in increasing free cash flow generation. 6 Canadian Natural Resources Limited § North America light crude oil and NGLs achieved record quarterly production of approximately 73,400 bbl/d in Q4/13. Production increased 4% from Q3/13, partially as a result of increased NGLs production associated with the Septimus project expansion and minor property acquisitions. The Company drilled 28 net light crude oil wells in Q4/13. Canadian Natural’s light crude oil drilling program will continue to utilize and advance horizontal multi-frac well technology to access new reserves in pools across the Company’s land base. Thermal In Situ Oil Sands Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Bitumen production (bbl/d) Net wells targeting bitumen 38 47 38 Net successful wells drilled 35 47 38 Success rate 92% 100% 100% 98% 100% § Average annual thermal in situ production for 2013 was approximately 97,000 bbl/d representing a decrease of 3% from 2012. Q4/13 thermal in situ production volumes were approximately 78,000 bbl/d due to the timing of steaming and production cycles and steaming restrictions. § During Q2/13, bitumen emulsion was discovered at surface at 4 separate locations in the Company’s Primrose development area, 3 at Primrose East and 1 at Primrose South. Canadian Natural continues to work with Alberta Environment and Sustainable Resource Development (“AESRD”) on an effective and efficient clean-up. Cleanup of the 3 Primrose East sites is complete and the Primrose South site cleanup is targeted to be completed in Q1/14. § The causation review of the bitumen emulsion seepage is progressing well. The significant amount of data collected to date indicates the cause of the bitumen emulsion seepage is the mechanical failures of wellbores. No data collected to date supports any other potential failure mechanisms. The method to prevent seepages for all potential failure mechanisms has been developed and includes the remediation of legacy wellbores, modified steaming strategies, enhanced monitoring techniques and proactive response strategies. § Canadian Natural continues to work with the Alberta Energy Regulator (“AER”) on the causation review of the bitumen emulsion seepage. The Company’s near term steaming plan at Primrose has been modified as a result of the seepages, with steaming being reduced in certain areas until the causation review with the AER is complete.Canadian Natural believes that reserves recovered from the Primrose area over its life cycle will be substantially unchanged and production guidance for 2014 also remains unchanged. § Kirby South, a 100% owned and operated SAGD project, was completed during Q3/13, on budget, at a cost of approximately $30,000 per flowing barrel. At the end of Q4/13, steam was being circulated in 36 well pairs on 6 pads to initiate the SAGD process. Subsequent to Q4/13, 15 well pairs have been converted to SAGD production as planned. The wells at Kirby South are responding as expected and production is targeted to grow to 40,000 bbl/d in Q4/14. All evaporators, steam generators and oil treating vessels are in service and the first shipment of crude oil produced was delivered during Q4/13 with production averaging 1,500 bbl/d for the quarter. Production ramp up continues as expected, with current production of approximately 7,000 bbl/d. § The Kirby North Phase 1 project is targeted for Board sanctioning in mid 2014. Detailed engineering is progressing and, currently, is approximately 97% complete. § Kirby South and Kirby North Phase 1 will contribute to a staged expansion plan for the greater Kirby area. The Company targets to increase Kirby area production volumes, over time, to approximately 140,000 bbl/d. Canadian Natural’s current overall thermal in situ development plan targets to increase facility capacity from current levels to approximately 510,000 bbl/d in staged increments over the next 15 years. § Planned drilling activity for Q1/14 includes 8 net thermal in situ (bitumen) wells, excluding strat and service wells. Canadian Natural Resources Limited 7 Natural Gas Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Natural gas production (MMcf/d) Net wells targeting natural gas 11 10 3 45 35 Net successful wells drilled 11 10 3 44 35 Success rate 100% 100% 100% 98% 100% § North America natural gas production averaged 1,130 MMcf/d for the year, and was minimized to a 6% decrease from 2012, due to liquids-rich development at Septimus and minor acquisitions throughout the year. The decrease in production levels reflects natural production declines and Canadian Natural’s strategic decision to allocate capital to higher return crude oil projects. During Q4/13 natural gas production averaged 1,165 MMcf/d, a 5% and 3% increase from Q4/12 and Q3/13 levels respectively. The increase in production from last quarter was largely driven by liquids-rich Septimus production. § The plant expansion at Septimus, the Company’s premium liquids-rich natural gas Montney play, was completed during Q3/13. During the first week of September 2013, the newly expanded gas plant reached its production capacity of 125 MMcf/d and approximately 12,200 bbl/d of liquids with the completion of new wells. With high liquids yields and low operating costs of approximately $0.22/Mcfe, Septimus continues to generate excellent returns and significant free cash flow while maximizing the utilization of the plant capacity in 2014. International Exploration and Production Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 7 4 1 4 2 Offshore Africa 23 23 20 24 20 Net wells targeting crude oil – Net successful wells drilled – Success rate – – – 100% – § International crude oil production averaged 33,534 bbl/d during the quarter, a 6% increase from Q3/13 levels. This increase was primarily as a result of the successful completion of planned turnarounds in the North Sea, offset by decreased Offshore Africa crude oil production in the quarter due to a temporary shut in of the Baobab field in December 2013 as a result of a mooring line failure on the Floating Production Storage and Offloading (“FPSO”) vessel. Production in the Baobab field was temporarily reinstated in late January 2014, with final repairs targeted for March 2014. § During Q4/13 the Company contracted a drilling rig for a 6 well (3.5 net) drilling program at the Baobab field in Côte d’Ivoire. This rig is expected to arrive no later than Q1/15 to commence the program, which is targeted to add 11,000 BOE/d of net production when complete. § Canadian Natural is in the process of obtaining a drilling rig to undertake the light crude oil infill drilling program at Espoir, Côte d’Ivoire. The development of Espoir is now targeted to commence in the second half of 2014 with a 10 well (5.9 net) drilling program. This program is targeted to add 5,900 BOE/d of net production when complete. § Canadian Natural previously acquired two blocks in Côte d’Ivoire which are prospective for deepwater channel/fan structures similar to Jubilee crude oil discoveries in Ghana and plays elsewhere in offshore Africa. 8 Canadian Natural Resources Limited · Block CI-12 is located approximately 35 km west of the Canadian Natural’s current production at Espoir and Baobab and Canadian Natural operates with a 60% working interest. The Company shot a 3D seismic program in Q4/13 and the data is currently being processed. Potential exploration drilling is targeted for 2015. · Canadian Natural has a 36% working interest in Block CI-514. A seismic program has been completed and a drilling rig has been contracted to commence drilling in March 2014, targeting to drill the Lower Cretaceous formations, with structures targeted to contain between 800 million barrels and 1,400 million barrels gross oil originally in place (300 million barrels and 500 million barrels net oil originally in place). § In September 2012, the UK government announced the implementation of the Brownfield Allowance (“BFA”), which allows for a property development allowance on qualifying preapproved field developments. This allowance partially mitigates the impact of previous supplementary income tax increases. To date, Canadian Natural has received approval for 3 BFAs. The Tiffany field BFA resulted in a 2 well infill drilling program, which achieved first oil in May 2013. The Ninian Field was awarded a BFA; the development plan, which includes 4 new production wells, 4 injectors and 2 well upgrades, commenced in Q4/13. § In Q4/11 the Banff/Kyle FPSO suffered damage from severe storm conditions and was consequently removed from the field for repair. The FPSO is currently undergoing repairs and is targeted to return to the field duringQ3/14. Subsequent to the tie-in of the FPSO, the Banff/Kyle field is targeted to resume 3,500 bbl/d of net light crude oil production. § During 2013, the Company disposed of a 50% interest in its exploration right in South Africa, for net cash consideration of US$255 million, including a recovery of US$14 million of past incurred costs, resulting in an after-tax gain on sale of exploration and evaluation property of $166 million. In the event that a commercial crude oil or natural gas discovery occurs on this exploration right, resulting in the exploration right being converted into a production right, an additional cash payment would be due to the Company at such time, amounting to US$450 million for a commercial crude oil discovery and US$120 million for a commercial natural gas discovery. The operator is targeting to commence drilling the first exploration well in Q3/14. § The decommissioning activities at the Murchison platform commenced in Q4/13 and the Company estimates the decommissioning efforts will continue for approximately 5 years. In October 2013, the Company entered into a Decommissioning Relief Deed (“DRD”) with the UK government. The DRD was introduced in 2013 and is a contractual mechanism whereby the UK government guarantees its participation in future field abandonments through a recovery of PRT and corporate income tax. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Synthetic crude oil production (bbl/d) § Horizon achieved strong and reliable operating performance for all of 2013. Horizon SCO production averaged approximately 112,000 bbl/d in the second half of 2013 upon the completion of the first major turnaround. The Q4/13 production volumes of 112,273 bbl/d represent a 35% increase from Q4/12 levels, indicating a step change in safe, steady and reliable production at Horizon. Canadian Natural expects continued strong operating performance in 2014, and SCO production to date in 2014 has averaged approximately 111,000 bbl/d. Horizon production is targeted to increase by 11% in 2014 from 2013 levels as a result of the continued focus on effective and efficient operations. § Canadian Natural continues to deliver on its strategy to transition to a longer life, low decline asset base which provides significant and growing free cash flow. Canadian Natural’s staged expansion to 250,000 bbl/d of SCO production capacity continues to progress on track and below sanctioned costs. § An update to the staged Phase 2/3 physical completion of expansion at the end of Q4/13 is as follows: · Overall Horizon Phase 2/3 expansion is 34% physically complete. · Reliability – Tranche 2 is 94% physically complete. This phase will increase performance, overall production reliability and the Gas Recovery Unit will recover additional light oil barrels in 2014. · Directive 74 includes technological investment and research into tailings management. This project remains on track and is physically 24% complete. Canadian Natural Resources Limited 9 · Phase 2A is a coker expansion which will utilize pre-invested infrastructure and equipment to expand the Coker Plant and alleviate the current bottleneck. The expansion is 78% physically complete with current progress tracking ahead of schedule. The coker tie-in was originally scheduled to be completed in mid-2015; however, due to strong construction performance and the early completion of the coker installation, the Company has accelerated the tie-in to September 2014. An increase in Horizon production capacity of approximately 12,000 bbl/d is targeted to occur subsequent to the completion of the coker tie-in. · Phase 2B is 24% physically complete. This phase expands the capacity of major components such as gas/oil hydrotreatment, froth treatment and the hydrogen plant. This phase is targeted to add another 45,000 bbl/d of production capacity in 2016. · Phase 3 is on track and on schedule. This phase is 22% physically complete, and includes the addition of supplementary extraction trains. This phase is targeted to increase production capacity by 80,000 bbl/d in 2017 and will result in additional reliability, redundancy and significant operating cost savings. · The projects currently under construction continue to trend at or below cost estimates. § On the Phase 2/3 expansion Canadian Natural has committed approximately 60% of the Engineering, Procurement and Construction contracts.In addition, over 50% of the construction contracts have been awarded to date, with 85% being lump sum, ensuring greater cost certainty.To date, Canadian Natural is running approximately 10% below the original cost estimates. MARKETING Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs pricing WTI benchmark price (US$/bbl) (1) $ WCS blend differential from WTI (%) (2) 33% 16% 21% 26% 22% SCO price (US$/bbl) $ Condensate benchmark pricing (US$/bbl) $ Average realized pricing before risk management (C$/bbl) (3) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/Mcf) $ West Texas Intermediate (“WTI”). Western Canadian Select (“WCS”). Average crude oil and NGLs pricing excludes SCO. Pricing is net of blending costs and excluding risk management activities. Benchmark Pricing WTI Pricing (US$/bbl) WCS Blend Differential from WTI (%) SCO Differential from WTI (US$/bbl) Dated Brent Differential from WTI (US$/bbl) Condensate Differential from WTI (US$/bbl) October $ 26 % $ ) $ $ ) November $ 33 % $ ) $ $ ) December $ 40 % $ ) $ $ ) January $ 31 % $ ) $ $ February $ 19 % $ $ $ March* $ 21 % $ ) $ $ *Based on current indicative pricing as at February 28, 2013. 10 Canadian Natural Resources Limited § The WCS differential averaged 26% during 2013 compared with 22% in the previous year. During Q4/13 the WCS differential widened to an average of 33% as a result of decreased heavy oil demand due to planned refinery maintenance, pipeline logistical constraints and third party unplanned refinery disruptions. The temporary widening was in line with the Company’s Q4/13 expectations. The Company anticipates continued volatility in the WCS differential for the first half of 2014 with a narrowing of the WCS differential thereafter as additional heavy oil conversion and pipeline capacity come on stream. § WCS differentials to WTI widened to 40% in December. To partially mitigate the cash flow impact from temporarily wider differentials, the Company strategically curtailed production levels by approximately 10,500 bbl/d of primary heavy crude oil production volumes for approximately 30 days. Primary heavy crude oil production volumes were deferred to January and February, when differentials narrowed to 31% and 19% respectively. § Subsequent to Q4/13, the WCS differential narrowed in January 2014 to average 31%, in February 2014 to average 19% and the indicative differential for March 2014 is approximately 21%. The WCS differential is directionally tightening due to increased demand for heavier crudes, as a result of third party refinery expansion and higher refinery utilization. § Canadian Natural contributed 171,000 bbl/d of its heavy crude oil stream to the WCS blend in 2013. The Company remains the largest contributor of the WCS blend, accounting for 59%. § During 2013, natural gas prices continued to recover from the low pricing levels in 2012. Natural gas prices increased in Q4/13 from Q4/12 due to a return to normal natural gas storage levels. Natural gas prices increased for Q4/13 from Q3/13 due to increased winter weather related natural gas demand and changes in third party short-term tolling arrangements. NORTH WEST REDWATER UPGRADING AND REFINING The North West Redwater refinery, upon completion, will strengthen the Company’s position by providing a competitive return on investment and by adding 50,000 bbl/d of bitumen conversion capacity in Alberta which will help reduce pricing volatility in all Western Canadian heavy crude oil. The Company has a 50% interest in the North West Redwater Partnership. Work is progressing and site preparation and deep underground construction is underway. FINANCIAL REVIEW The Company continues to implement proven strategies and its disciplined approach to capital allocation. As a result, the financial position of Canadian Natural remains strong. Canadian Natural’s cash flow generation, credit facilities, diverse asset base and related capital expenditure programs and commodity hedging policy all support a flexible financial position and provide the appropriate financial resources for the near-, mid- and long-term. § The Company’s strategy is to maintain a diverse portfolio balanced across various commodity types. The Company achieved production of 677,242 BOE/d for Q4/13 with approximately 97% of production located in G8 countries. § Canadian Natural has a strong balance sheet with debt to book capitalization of 27% and debt to EBITDA of 1.1x at December 31, 2013. § Canadian Natural maintains significant financial stability and liquidity represented by approximately $2.9 billion of available credit under its bank credit facilities, net of commercial paper issued, as at December 31, 2013. In addition, the Company has negotiated an additional $1 billion committed term facility with the Bank of Montreal, which is available upon closing of the Devon Asset acquisition. § The Company’s commodity hedging program protects investment returns, ensures ongoing balance sheet strength and supports the Company’s cash flow for its capital expenditure programs. Details of the Company’s commodity hedging program can be found on the Company’s website at www.cnrl.com. § For the year ended December 31, 2013, Canadian Natural has purchased for cancellation under its Normal Course Issuer Bid 10,164,800 common shares at a weighted average price of $31.46 per common share. Subsequent to December 31, 2013, to date in 2014 the Company has purchased for cancellation 1,475,000 common shares at a weighted average price of $35.85 per common share. § Canadian Natural’s Board of Directors has declared a quarterly cash dividend on common shares of C$0.225 per share payable on April 1, 2014. This increase is in addition to the aggregate quarterly dividend increase of 90% announced during 2013 and is a 13% increase over the previous quarterly dividend. This is the fourteenth consecutive year of dividend increases since the Company first paid a dividend in 2001, with a compound annual growth rate of 34% from 2009 when Horizon first commenced production. Canadian Natural Resources Limited 11 OUTLOOK For 2014, excluding production volumes associated with the Devon Assets, annual production guidance is targeted to average between 521,000 and 560,000 bbl/d of crude oil and NGLs and between 1,170 and 1,210 MMcf/d of natural gas. Q1/14 production guidance before royalties is forecast to average between 469,000 and 495,000 bbl/d of crude oil and NGLs and between 1,166 and 1,186 MMcf/d of natural gas. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company’s website at www.cnrl.com. 12 Canadian Natural Resources Limited YEAR-END RESERVES Determination of Reserves For the year ended December 31, 2013 the Company retained Independent Qualified Reserves Evaluators, Sproule Associates Limited, Sproule International Limited and GLJ Petroleum Consultants Ltd., to evaluate and review all of the Company’s proved and proved plus probable reserves. Sproule evaluated the Company’s North America and International crude oil, bitumen, natural gas and NGL reserves. GLJ evaluated the Company’s Horizon synthetic crude oil reserves. The Evaluators conducted the evaluation and review in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”). The reserves disclosure is presented in accordance with NI 51-101 requirements using forecast prices and escalated costs. The Reserves Committee of the Company’s Board of Directors has met with and carried out independent due diligence procedures with the Evaluators as to the Company’s reserves. Corporate Total § Company Gross proved crude oil, SCO, bitumen and NGLs reserves increased 2% to 4.42 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.31 Tcf. Total proved reserves increased 2% to 5.14 billion BOE. § Company Gross proved plus probable crude oil, SCO, bitumen and NGLs reserves increased 1% to 6.97 billion barrels.Company Gross proved plus probable natural gas reserves increased 6% to 6.11 Tcf. Total proved plus probable reserves increased 1% to 7.99 billion BOE. § Company Gross proved reserve additions and revisions, including acquisitions, were 266 million barrels of crude oil, SCO, bitumen and NGLs and 592 billion cubic feet of natural gas for 364 million BOE. The total proved reserve replacement ratio was 149%. The total proved reserve life index is 22.8 years. § Company Gross proved plus probable reserve additions and revisions, including acquisitions, were 227 million barrels of crude oil, bitumen, SCO and NGLs and 745 billion cubic feet of natural gas for 350 million BOE. The total proved plus probable reserve replacement ratio was 143%. The total proved plus probable reserve life index is 35.4 years. § Proved undeveloped crude oil, SCO, bitumen and NGLs reserves accounted for 30% of the corporate total proved reserves and proved undeveloped natural gas reserves accounted for 4% of the corporate total proved reserves. North America Exploration and Production § Company Gross proved crude oil, bitumen and NGLs reserves increased 8% to 1.89 billion barrels. Company Gross proved natural gas reserves increased 4% to 4.16 Tcf. Total proved BOE increased 7% to 2.58 billion barrels. § Company Gross proved plus probable crude oil, bitumen and NGLs reserves increased 4% to 3.21 billion barrels. Company Gross proved plus probable natural gas reserves increased 6% to 5.88 Tcf. Total proved plus probable BOE increased 4% to 4.19 billion barrels. § Company Gross proved reserve additions and revisions, including acquisitions, were 268 million barrels of crude oil, bitumen and NGLs and 587 billion cubic feet of natural gas for 366 million BOE. The total proved reserve replacement ratio is 188%. The total proved reserve life index in 14.8 years. § Company Gross proved plus probable reserve additions and revisions, including acquisitions, were 252 million barrels of crude oil, bitumen and NGLs and 719 billion cubic feet of natural gas for 372 million BOE. The total proved plus probable reserve replacement ratio was 191%. The total proved plus probable reserve life index is 23.9 years. § Proved undeveloped crude oil, bitumen and NGLs reserves accounted for 37% of the North America total proved reserves and proved undeveloped natural gas reserves accounted for 7% of the North America total proved reserves. § Thermal oil sands (bitumen) Company Gross proved reserves increased 9% to 1.16 billion barrels primarily due to category transfers from probable undeveloped to proved undeveloped at Kirby North and new proved undeveloped additions at Primrose and Wolf Lake. Proved reserve additions and revisions were 126 million barrels. Total proved plus probable bitumen reserves increased 2% to 2.17 billion barrels. North America Oil Sands Mining and Upgrading § Company Gross proved plus probable SCO reserves decreased 2% to 3.29 billion barrels, primarily due to 2013 production, as well as the consumption of distillate, commencing in 2014, to produce on-site diesel fuel and reduce operating costs. International Exploration and Production § North Sea Company Gross proved reserves are unchanged at 239 million BOE. North Sea Company Gross proved plus probable reserves are 346 million BOE. § Offshore Africa Company Gross proved reserves decreased 6% to 108 million BOE primarily due to production. Offshore Africa Company Gross proved plus probable reserves are 170 million BOE. Canadian Natural Resources Limited 13 Summary of Company Gross Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2013 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 95 63 Developed Non-Producing 4 23 1 90 – 4 Undeveloped 18 98 41 43 Total Proved Probable 49 90 64 Total Proved plus Probable North Sea Proved Developed Producing 38 8 39 Developed Non-Producing 18 63 28 Undeveloped 20 Total Proved 91 Probable 34 Total Proved plus Probable Offshore Africa Proved Developed Producing 34 40 41 Developed Non-Producing – – – Undeveloped 65 14 67 Total Proved 99 54 Probable 54 49 62 Total Proved plus Probable Total Company Proved Developed Producing 63 Developed Non-Producing 22 23 1 90 – 4 Undeveloped 98 41 43 Total Proved Probable 90 64 Total Proved plus Probable 14 Canadian Natural Resources Limited Summary of Company Net Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2013 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 82 45 Developed Non-Producing 3 19 1 65 – 2 Undeveloped 15 82 32 34 Total Proved 81 Probable 40 72 71 50 Total Proved plus Probable North Sea Proved Developed Producing 38 8 39 Developed Non-Producing 18 63 28 Undeveloped 20 Total Proved 91 Probable 34 Total Proved plus Probable Offshore Africa Proved Developed Producing 29 27 34 Developed Non-Producing – – – Undeveloped 51 11 53 Total Proved 80 38 87 Probable 42 32 47 Total Proved plus Probable 70 Total Company Proved Developed Producing 45 Developed Non-Producing 21 19 1 65 – 2 Undeveloped 82 32 34 Total Proved 81 Probable 72 71 50 Total Proved plus Probable Canadian Natural Resources Limited 15 Reconciliation of Company Gross Reserves by Product As of December 31, 2013 Forecast Prices and Costs PROVED North America Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE December 31, 2012 94 Discoveries – 1 – – – 6 – 2 Extensions 3 36 – 51 – 13 Infill Drilling 5 11 2 – – 73 3 33 Improved Recovery – 1 – – – 1 – 1 Acquisitions 9 – 2 35 Dispositions – (1 ) – – Economic Factors 1 1 – 2 (2
